15 Ml-0^1
fWVCM 2Z>7€>15




Crttt CF OimiUhL mmS                        RECEIVED IN
P.O. f30X )2^0g , CAPITOL 17AWD       COURT OF CRIIVilNAL APPEALS
AlXO&i TEXAl 707(1                           MAR 272015

                                          AlslAcosia, Clerk
izje; cnwzjiovs TD&JPiEsra-toc&tz.




    rr /woz a   fmzrmz oas rv\y fiiyxuzsz cmuue > TT% jooi




    Rirv/vr ti, mm
    LD. NZO!(*6~                   ......
    GAUZA LJESJUOTT
   Q2$~0 NUV 3LOJL




    9U2AS£ UTOI-V LPQU RUCmPr TO CDlUUEniOLJl, OF A&M&K




                                           IZtB/AT H \SMA

                         | of I